Citation Nr: 1452394	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  12-27 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for Meniere's disease. 

(The issues of whether there is new and material evidence to reopen a claim of service connection for otitis media of the right ear and bilateral pes planus; service connection for bilateral hearing loss and sinusitis; and entitlement to an increased rating for a post-operative scar of the left ankle will be addressed in a separate concurrently issued Board decision.) 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran had active duty service from May 1966 to April 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In July 2014, the Veteran testified before the undersigned at a hearing. A copy of the transcript has been reviewed and is in the file. 

In October 2014, the Veteran clarified that he was representing himself. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required. 


REMAND

On the Veteran's February 1968 report of medical history (RMH), he reported dizziness, fainting and headaches. In July 2014, the Veteran detailed why he believed these were symptoms of undiagnosed Meniere's disease. Further, he believed Meniere's disease also might be related to other service-connected disabilities or otitis media (otitis media is not currently service-connected but is the subject of a separate remand).  A VA examination should be scheduled to determine the nature and etiology of any current Meniere's disease. 38 C.F.R. § 3.159(c)(4) (2014). The April 2011 VA examiner noted that an ENT physician should conduct the examination. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination with an ENT physician to determine the current nature and etiology of any Meniere's disease. The claims folder should be made available for the examiner to review in conjunction with the examination and the examination report should reflect the records were reviewed. 

The examiner should determine:

* whether any Meniere's disease at least as likely as not had its onset in service or is otherwise the result of a disease or injury in service; 

* whether any Meniere's disease is it as likely as not caused (in whole or in part) by another service-connected disability; and 

* whether any Meniere's disease is it as likely as not aggravated (permanently worsened) by a service-connected disability. 

o If the Meniere's disease is aggravated by a service-connected disability, the examiner should also indicate the extent of such aggravation by identifying the baseline level of the Meniere's disease. 

The examiner's attention is directed toward: the February 1968 RMH; January 1971 private medical affidavit; July 1986 nursing note showing the Veteran felt dizzy; February 2008, August 2009 and July 2010 Dr. J.B.T. records and the Veteran's July 2014 assertions regarding his claim. 

All conclusions should be supported with reasons and citation to accurate facts. 

2. Readjudicate the claim. If the decision remains in any way adverse to the Veteran, provide him with a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include the applicable law and regulations considered pertinent to the issue remaining on appeal as well as a summary of the evidence of record. An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014). 



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014). 

